Exhibit 10.1

 

LOGO [g536231g16p97.jpg]

REX ENERGY CORPORATION 2007

LONG-TERM INCENTIVE PLAN

AS AMENDED AND RESTATED

EFFECTIVE MAY 8, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

AMENDMENT AND RESTATEMENT, PURPOSE AND DURATION

     1   

1.1

 

Amendment and Restatement

     1   

1.2

 

Purpose of the Plan

     1   

1.3

 

Duration of Plan

     1   

ARTICLE II

 

DEFINITIONS

     1   

2.1

 

“Affiliate”

     1   

2.2

 

“Annual Incentive Award”

     1   

2.3

 

“Award”

     1   

2.4

 

“Award Agreement”

     1   

2.5

 

“Beneficial Owner” or “Beneficial Ownership”

     1   

2.6

 

“Board”

     1   

2.7

 

“Cash-Based Award”

     1   

2.8

 

“Change in Control of the Company”

     1   

2.9

 

“Code”

     2   

2.10

 

“Committee”

     2   

2.11

 

“Company”

     2   

2.12

 

“Corporate Change”

     2   

2.13

 

“Covered Employee”

     2   

2.14

 

“Director”

     2   

2.15

 

“Director Award”

     2   

2.16

 

“Disability”

     2   

2.17

 

“Dividend Equivalent”

     2   

2.18

 

“Employee”

     2   

2.19

 

“Fair Market Value”

     2   

2.20

 

“Fiscal Year”

     3   

2.21

 

“Freestanding SAR”

     3   

2.22

 

“Full Value Award”

     3   

2.23

 

“Holder”

     3   

2.24

 

“Incentive Stock Option” or “ISO”

     3   

2.25

 

“Insider”

     3   

2.26

 

“Minimum Statutory Tax Withholding Obligation”

     3   

2.27

 

“Nonqualified Stock Option” or “NQSO”

     3   

2.28

 

“Option”

     3   

2.29

 

“Option Price”

     3   

2.30

 

“Other Stock-Based Award”

     3   

2.31

 

“Participant”

     3   

2.32

 

“Performance-Based Compensation”

     3   

2.33

 

“Performance Goals”

     3   

2.34

 

“Performance Stock Award”

     3   

2.35

 

“Performance Unit Award”

     3   

2.36

 

“Period of Restriction”

     3   

2.37

 

“Plan”

     3   

2.38

 

“Restricted Stock”

     3   

2.39

 

“Restricted Stock Award”

     3   

2.40

 

“RSU”

     3   

2.41

 

“RSU Award”

     4   

2.42

 

“SAR”

     4   

2.43

 

“Section 409A”

     4   

2.44

 

“Stock”

     4   

2.45

 

“Substantial Risk of Forfeiture”

     4   

2.46

 

“Tandem SAR”

     4   

2.47

 

“Ten Percent Stockholder”

     4   

2.48

 

“Termination of Employment”

     4   

2.49

 

“Third Party Service Provider”

     4   

 

-i-



--------------------------------------------------------------------------------

         Page  

ARTICLE III

 

ELIGIBILITY

     4   

ARTICLE IV

 

GENERAL PROVISIONS RELATING TO AWARDS

     4   

4.1

 

Authority to Grant Awards

     4   

4.2

 

Dedicated Shares; Maximum Awards

     4   

4.3

 

Non-Transferability

     5   

4.4

 

Requirements of Law

     5   

4.5

 

Changes in the Company’s Capital Structure

     6   

4.6

 

Election Under Section 83(b) of the Code

     7   

4.7

 

Forfeiture for Cause

     7   

4.8

 

Forfeiture Events

     8   

4.9

 

Award Agreements

     8   

4.10

 

Amendments of Award Agreements

     8   

4.11

 

Rights as Stockholder

     8   

4.12

 

Issuance of Shares of Stock

     8   

4.13

 

Restrictions on Stock Received

     8   

ARTICLE V

 

OPTIONS

     8   

5.1

 

Authority to Grant Options

     8   

5.2

 

Option Agreement

     8   

5.3

 

Option Price

     8   

5.4

 

Duration of Option

     8   

5.5

 

Amount Exercisable

     9   

5.6

 

Exercise of Option

     9   

5.7

 

Notification of Disqualifying Disposition

     9   

5.8

 

$100,000 Limitation on ISOs

     9   

5.9

 

Transferability – Incentive Stock Options

     9   

ARTICLE VI

 

STOCK APPRECIATION RIGHTS

     9   

6.1

 

Authority to Grant SAR Awards

     9   

6.2

 

General Terms

     9   

6.3

 

SAR Agreement

     9   

6.4

 

Term of SAR

     10   

6.5

 

Exercise of SAR

     10   

6.6

 

Payment of SAR Amount

     10   

6.7

 

Termination of Employment

     10   

ARTICLE VII

 

RESTRICTED STOCK AWARDS

     10   

7.1

 

Restricted Stock Awards

     10   

7.2

 

Restricted Stock Award Agreement

     10   

7.3

 

Holder’s Rights as Stockholder

     10   

ARTICLE VIII

 

RESTRICTED STOCK UNIT AWARDS

     11   

8.1

 

Authority to Grant RSU Awards

     11   

8.2

 

RSU Award

     11   

8.3

 

RSU Award Agreement

     11   

8.4

 

Form of Payment Under RSU Award

     11   

8.5

 

Time of Payment Under RSU Award

     11   

ARTICLE IX

 

PERFORMANCE STOCK AWARDS AND PERFORMANCE UNIT AWARDS

     11   

9.1

 

Authority to Grant Performance Stock Awards and Performance Unit Awards

     11   

9.2

 

Performance Goals

     11   

9.3

 

Time of Establishment of Performance Goals

     12   

9.4

 

Written Agreement

     12   

9.5

 

Form of Payment Under Performance Unit Award

     12   

9.6

 

Time of Payment Under Performance Unit Award

     12   

9.7

 

Holder’s Rights as Stockholder With Respect to a Performance Stock Award

     12   

 

-ii-



--------------------------------------------------------------------------------

         Page  

9.8

 

Increases Prohibited

     12   

ARTICLE X

 

DIRECTOR AWARDS

     12   

ARTICLE XI

 

DIVIDEND EQUIVALENTS

     13   

ARTICLE XII

 

ANNUAL INCENTIVE AWARDS

     13   

12.1

 

Authority to Grant Annual Incentive Awards

     13   

12.2

 

Performance Goals

     13   

12.3

 

Time of Establishment of Performance Goals

     13   

12.4

 

Written Agreement

     14   

12.5

 

Form of Payment Under Annual Incentive Award

     14   

12.6

 

Time of Payment Under Annual Incentive Award

     14   

12.7

 

Increases Prohibited

     14   

ARTICLE XIII

 

OTHER STOCK-BASED AWARDS

     14   

13.1

 

Authority to Grant Other Stock-Based Awards

     14   

13.2

 

Value of Other Stock-Based Award

     14   

13.3

 

Payment of Other Stock-Based Award

     14   

13.4

 

Termination of Employment

     14   

ARTICLE XIV

 

CASH-BASED AWARDS

     14   

14.1

 

Authority to Grant Cash-Based Awards

     14   

14.2

 

Value of Cash-Based Award

     14   

14.3

 

Payment of Cash-Based Award

     14   

14.4

 

Termination of Employment

     14   

ARTICLE XV

 

SUBSTITUTION AWARDS

     15   

ARTICLE XVI

 

CHANGE IN CONTROL OF THE COMPANY

     15   

16.1

 

Change in Control of the Company

     15   

ARTICLE XVII

 

ADMINISTRATION

     16   

17.1

 

Awards

     16   

17.2

 

Authority of the Committee

     16   

17.3

 

Decisions Binding

     16   

17.4

 

No Liability

     16   

ARTICLE XVIII

 

AMENDMENT OR TERMINATION OF PLAN

     17   

18.1

 

Amendment, Modification, Suspension, and Termination

     17   

18.2

 

Awards Previously Granted

     17   

ARTICLE XIX

 

MISCELLANEOUS

     17   

19.1

 

Unfunded Plan/No Establishment of a Trust Fund

     17   

19.2

 

No Employment Obligation

     17   

19.3

 

Tax Withholding

     17   

19.4

 

Gender and Number

     18   

19.5

 

Severability

     18   

19.6

 

Headings

     18   

19.7

 

Other Compensation Plans

     18   

19.8

 

Retirement and Welfare Plans

     18   

19.9

 

Other Awards

     18   

19.10

 

Successors

     18   

19.11

 

Law Limitations/Governmental Approvals

     18   

19.12

 

Delivery of Title

     18   

19.13

 

Inability to Obtain Authority

     18   

19.14

 

Investment Representations

     18   

19.15

 

Persons Residing Outside of the United States

     18   

 

-iii-



--------------------------------------------------------------------------------

         Page  

19.16

 

Arbitration of Disputes

     19   

19.17

 

Governing Law

     19   

19.18

 

Section 409A

     19   

19.19

 

Delegation of Authority

     19   

19.20

 

Clawback

     19   

19.21

 

Retention Requirements

     19   

 

-iv-



--------------------------------------------------------------------------------

ARTICLE I

AMENDMENT AND RESTATEMENT, PURPOSE AND DURATION

1.1 Amendment and Restatement. The Company hereby amends and restates the “Rex
Energy Corporation 2007 Long-Term Incentive Plan,” as set forth in this
document. The Plan permits the grant of Incentive Stock Options, Nonqualified
Stock Options, SARs, Restricted Stock, RSUs, Performance Stock Awards,
Performance Unit Awards, Annual Incentive Awards, Dividend Equivalents,
Cash-Based Awards and Other Stock-Based Awards. Subject to approval by the
Company’s shareholders, the Plan as amended and restated herein will become
effective as of May 8, 2013 (the “Effective Date”) and will be applicable to all
Awards made on or after the Effective Date.

1.2 Purpose of the Plan. The Plan is intended to advance the best interests of
the Company, its Affiliates and its stockholders by providing those persons who
have substantial responsibility for the management and growth of the Company and
its Affiliates with additional performance incentives and an opportunity to
obtain or increase their proprietary interest in the Company, thereby
encouraging them to continue in their employment or affiliation with the Company
or its Affiliates.

1.3 Duration of Plan. Unless sooner terminated as provided herein, the Plan
shall terminate on July 24, 2017. After the Plan is terminated, no Awards may be
granted but Awards previously granted shall remain outstanding in accordance
with their applicable terms and conditions and the Plan’s terms and conditions.
Notwithstanding the foregoing, no Incentive Stock Options may be granted more
than ten years after the earlier of (a) adoption of the Plan by the Board, and
(b) July 24, 2007.

ARTICLE II

DEFINITIONS

The words and phrases defined in this Article shall have the meaning set out
below throughout the Plan, unless the context in which any such word or phrase
appears reasonably requires a broader, narrower or different meaning.

2.1 “Affiliate” means any corporation, partnership, limited liability company or
association, trust or other entity or organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (a) to vote more than fifty
percent (50%) of the securities having ordinary voting power for the election of
directors of the controlled entity or organization, or (ii) to direct or cause
the direction of the management and policies of the controlled entity or
organization, whether through the ownership of voting securities or by contract
or otherwise.

2.2 “Annual Incentive Award” means an Award granted to a Holder pursuant to
Article XII.

2.3 “Award” means, individually or collectively, a grant under the Plan of
Incentive Stock Options, Nonqualified Stock Options, SARs, Restricted Stock,
RSUs, Performance Stock Awards, Performance Unit Awards, Annual Incentive
Awards, Other Stock-Based Awards, Dividend Equivalents and Cash-Based Awards, in
each case subject to the terms and provisions of the Plan.

2.4 “Award Agreement” means an agreement that sets forth the terms and
conditions applicable to an Award granted under the Plan.

2.5 “Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed
to such term in Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.

2.6 “Board” means the board of directors of the Company.

2.7 “Cash-Based Award” means an Award granted pursuant to Article XIV.

2.8 “Change in Control of the Company” means the occurrence of any of the
following the Effective Date:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
from time to time, (the “Exchange Act”) (a “Covered Person”) of beneficial
ownership (within the meaning of rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (i) the then outstanding shares of the common stock of
the Company (the “Outstanding Company Common Stock”), or (ii) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a) of
this Section 2.8, the following acquisitions shall not constitute a Change in
Control of the Company: (1) any acquisition directly from the Company, (2) any
acquisition by the Company,

 

1



--------------------------------------------------------------------------------

(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, or (4) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (1), (2) and (3) of subsection (c) of this Section 2.8; or

(b) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Covered Person other than the Board; or

(c) Consummation of (xx) a reorganization, merger or consolidation or sale of
the Company or any subsidiary of the Company, or (yy) a disposition of all or
substantially all of the assets of the Company (a “Business Combination”), in
each case, unless, following such Business Combination, (1) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, direct or indirectly, more than 50% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Company Common Stock and Outstanding Company Voting Securities,
as the case may be, (2) no Covered Person (excluding any employee benefit plan
(or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (3) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board of
Directors, providing for such Business Combination.

2.9 “Code” means the United States Internal Revenue Code of 1986, as amended
from time to time.

2.10 “Committee” means the Compensation Committee of the Board.

2.11 “Company” means Rex Energy Corporation, a Delaware corporation, or any
successor (by reincorporation, merger or otherwise).

2.12 “Corporate Change” shall have the meaning ascribed to that term in
Section 4.5(c).

2.13 “Covered Employee” means an Employee who is a “covered employee,” as
defined in section 162(m) of the Code and the regulations promulgated under
section 162(m) of the Code, or any successor statute.

2.14 “Director” means a director of the Company or an Affiliate who is not an
Employee.

2.15 “Director Award” means any NQSO, SAR, or Full Value Award granted to a
Director pursuant to such applicable terms, conditions, and limitations as the
Board or Committee may establish in accordance with this Plan.

2.16 “Disability” means as determined by the Committee in its discretion
exercised in good faith, a physical or mental condition of the Holder that would
entitle him to payment of disability income payments under the Company’s
long-term disability insurance policy or plan for Employees as then in effect;
or in the event that the Holder is not covered, for whatever reason, under the
Company’s long-term disability insurance policy or plan for Employees or in the
event the Company does not maintain such a long-term disability insurance
policy, “Disability” means a permanent and total disability as defined in
section 22(e)(3) of the Code. A determination of Disability may be made by a
physician selected or approved by the Committee and, in this respect, the Holder
shall submit to an examination by such physician upon request by the Committee.

2.17 “Dividend Equivalent” means a payment equivalent in amount to dividends
paid to the Company’s stockholders.

2.18 “Employee” means a person employed by the Company or any Affiliate
(including, without limitation, a parent or subsidiary of the Company) as a
common law employee.

2.19 “Fair Market Value” of the Stock as of any particular date means (1) if the
Stock is traded on a stock exchange, the closing sale price of the Stock on that
date as reported on the principal securities exchange on which the Stock is
traded, or (2) if the

 

2



--------------------------------------------------------------------------------

Stock is traded in the over-the-counter market, the average between the high bid
and low asked price on that date as reported in such over-the-counter market;
provided that (a) if the Stock is not so traded, (b) if no closing price or bid
and asked prices for the stock was so reported on that date or (c) if, in the
discretion of the Committee, another means of determining the fair market value
of a share of Stock at such date shall be necessary or advisable, the Committee
may provide for another means for determining such fair market value.

2.20 “Fiscal Year” means the calendar year.

2.21 “Freestanding SAR” means an SAR that is granted independently of any
Options, as described in Article VI.

2.22 “Full Value Award” means an Award other than in the form of an ISO, NQSO,
or SAR, and which is settled by the issuance of shares of stock.

2.23 “Holder” means a person who has been granted an Award or any person who is
entitled to receive shares of Stock or cash under an Award.

2.24 “Incentive Stock Option” or “ISO” means an option to purchase Stock granted
pursuant to Article V that is designated as an Incentive Stock Option and that
is intended to satisfy the requirements of section 422 of the Code.

2.25 “Insider” shall mean an individual who is, on the relevant date, an
officer, a Director, or more than ten percent (10%) Beneficial Owner of any
class of the Company’s equity securities that is registered pursuant to
Section 12 of the Exchange Act, as determined by the Board in accordance with
Section 16 of the Exchange Act.

2.26 “Minimum Statutory Tax Withholding Obligation” means, with respect to an
Award, the amount the Company or an Affiliate is required to withhold for
federal, state and local taxes based upon the applicable minimum statutory
withholding rates required by the relevant tax authorities.

2.27 “Nonqualified Stock Option” or “NQSO” means a “nonqualified stock option”
to purchase Stock granted pursuant to Article V that does not satisfy the
requirements of section 422 of the Code.

2.28 “Option” means an Incentive Stock Option or a Nonqualified Stock Option.

2.29 “Option Price” shall have the meaning ascribed to that term in Section 5.3.

2.30 “Other Stock-Based Award” means an equity-based or equity-related Award not
otherwise described by the terms and provisions of the Plan that is granted
pursuant to Article XIII.

2.31 “Participant” means any eligible person as set forth in Article III to whom
an Award is granted.

2.32 “Performance-Based Compensation” means compensation under an Award that
satisfies the requirements of section 162(m) of the Code for deductibility of
remuneration paid to Covered Employees.

2.33 “Performance Goals” means one or more of the criteria described in
Section 9.2 on which the performance goals applicable to an Award are based.

2.34 “Performance Stock Award” means an Award designated as a performance stock
award granted to a Holder pursuant to Article IX.

2.35 “Performance Unit Award” means an Award designated as a performance unit
award granted to a Holder pursuant to Article IX.

2.36 “Period of Restriction” means the period during which Restricted Stock is
subject to a substantial risk of forfeiture (based on the passage of time, the
achievement of performance goals, or upon the occurrence of other events as
determined by the Committee, in its discretion), as provided in Article VII.

2.37 “Plan” means the Rex Energy Corporation 2007 Long-Term Incentive Plan, as
amended and restated as of the Effective Date as set forth in this document, and
as it may be amended from time to time thereafter.

2.38 “Restricted Stock” means shares of restricted Stock issued or granted under
the Plan pursuant to Article VII.

2.39 “Restricted Stock Award” means an authorization by the Committee to issue
or transfer Restricted Stock to a Holder.

2.40 “RSU” means a restricted stock unit credited to a Holder’s ledger account
maintained by the Company pursuant to Article VIII.

 

3



--------------------------------------------------------------------------------

2.41 “RSU Award” means an Award granted pursuant to Article VIII.

2.42 “SAR” means a stock appreciation right granted under the Plan pursuant to
Article VI.

2.43 “Section 409A” means section 409A of the Code and Department of Treasury or
Internal Revenue Service rules, regulations or guidance issued thereunder.

2.44 “Stock” means the common stock of the Company, $0.001 par value per share
(or such other par value as may be designated by act of the Company’s
stockholders).

2.45 “Substantial Risk of Forfeiture” shall have the meaning ascribed to that
term in section 409A of the Code and Department of Treasury or Internal Revenue
Service rules, regulations or guidance issued thereunder.

2.46 “Tandem SAR” means an SAR that is granted in connection with a related
Option pursuant to Article VI herein, the exercise of which shall require
forfeiture of the right to purchase a share of Stock under the related Option
(and when a share of Stock is purchased under the Option, the Tandem SAR shall
similarly be canceled).

2.47 “Ten Percent Stockholder” means an individual, who, at the time the
applicable Option is granted, owns stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Affiliate. An individual shall be considered as owning the stock owned,
directly or indirectly, by or for his brothers and sisters (whether by the whole
or half blood), spouse, ancestors, and lineal descendants; and stock owned,
directly or indirectly, by or for a corporation, partnership, estate, or trust,
shall be considered as being owned proportionately by or for its stockholders,
partners, or beneficiaries.

2.48 “Termination of Employment” means the termination of the Award recipient’s
employment relationship with the Company and all Affiliates.

2.49 “Third Party Service Provider” means any consultant, agent, representative,
advisor, or independent contractor who renders services to the Company or an
Affiliate that (a) are not in connection with the offer and sale of the
Company’s securities in a capital raising transaction, and (b) do not directly
or indirectly promote or maintain a market for the Company’s securities.

ARTICLE III

ELIGIBILITY

The persons who are eligible to receive Awards under the Plan are Employees,
Directors and Third Party Service Providers. The persons who are eligible to
receive Annual Incentive Awards under the Plan are Employees who, by the nature
and scope of their positions, regularly directly make or influence policy
decisions which significantly impact the overall results or success of the
Company. Directors and Third Party Service Providers are only eligible to
receive NQSO, SAR or Full Value Awards.

ARTICLE IV

GENERAL PROVISIONS RELATING TO AWARDS

4.1 Authority to Grant Awards. The Committee may grant Awards to those
Employees, Directors and Third Party Service Providers as the Committee shall
from time to time determine, under the terms and conditions of the Plan. Subject
only to any applicable limitations set out in the Plan, the number of shares of
Stock or other value to be covered by any Award to be granted under the Plan
shall be as determined by the Committee in its sole discretion.

4.2 Dedicated Shares; Maximum Awards.

(a) Number of Shares of Stock Dedicated under the Plan for Awards. The aggregate
number of shares of Stock with respect to which Awards may be granted under the
Plan is 5,979,470 (the “Aggregate Limit”).

(b) Annual Award Limits. Unless and until the Committee determines that an Award
to a Covered Employee shall not be designed to qualify as Performance-Based
Compensation, the following limits (each an “Annual Award Limit” and,
collectively, “Annual Award Limits”) shall apply to grants of such Awards under
the Plan:

(i) The maximum number of shares of Stock with respect to which SARs may be
granted to a Participant, other than a Director, during a Fiscal Year is 10% of
the Aggregate Limit, plus the amount of the Participant’s unused applicable
Annual Award Limit for Options as of the close of the previous Plan Year. The
maximum aggregate value of SARs that may be granted to a Director during a
Fiscal Year (determined as of the date of the Award using an appropriate
valuation method determined by the Committee) is $300,000.

(ii) The maximum number of shares of Stock with respect to which Options may be
granted to a Participant, other than a Director, during a Fiscal Year is 10% of
the Aggregate Limit, plus the amount of the Participant’s unused applicable
Annual

 

4



--------------------------------------------------------------------------------

Award Limit for Options as of the close of the previous Plan Year. The maximum
aggregate value of Options that may be granted to a Director during a Fiscal
Year (determined as of the date of the Award using an appropriate valuation
method determined by the Committee) is $300,000.

(iii) The maximum number of shares of Stock with respect to which Full Value
Awards may be granted to a Participant, other than a Director, during a Fiscal
Year is 10% of the Aggregate Limit, plus the amount of the Participant’s unused
applicable Annual Award Limit for Full Value Awards as of the close of the
previous Plan Year. The maximum aggregate value of Full Value Awards that may be
granted to a Director during a Fiscal Year (determined based on the Fair Market
Value of Stock on the date of the Award) is $300,000.

(iv) The maximum number of shares of Stock with respect to which Performance
Stock Awards may be granted to an Employee during a Fiscal Year is 5% of the
Aggregate Limit.

(v) The maximum number of shares of Stock with respect to which Performance Unit
Awards payable in Stock may be granted to an Employee during a Fiscal Year is 5%
of the Aggregate Limit.

(vi) The maximum value of cash with respect to which Performance Unit Awards
payable in cash may be granted to an Employee during a Fiscal Year, determined
as of the dates of Grants of the Performance Unit Awards, is $3,000,000.

(vii) The maximum amount that may be paid to an Employee under Annual Incentive
Award(s) granted to an Employee during a Fiscal Year is $3,000,000.

(c) Share Usage. Each of the foregoing numerical limits stated in this
Section 4.2 shall be subject to adjustment in accordance with the provisions of
Section 4.5. The number of shares of Stock stated in this Section 4.2 shall also
be increased by such number of shares of Stock as become subject to substitute
Awards granted pursuant to Article XV; provided, however, that such increase
shall be conditioned upon the approval of the stockholders of the Company to the
extent stockholder approval is required by law or applicable stock exchange
rules. If shares of Stock otherwise issuable under the Plan are withheld by the
Company in satisfaction of the withholding taxes incurred in connection with the
exercise of an Option, SAR or issuance of fully-vested shares of Stock under
another type of Award, then the number of shares available for issuance under
the Plan will be reduced by the gross number of shares issuable under the
exercised Option or SAR or the gross number of fully-vested Shares issuable
under another type of Award, calculated in each instance prior to any such share
withholding. If shares of Stock are tendered in payment of the Option Price of
an Option, such shares of Stock will not be added to the aggregate number of
shares of Stock with respect to which Awards may be granted under the Plan. To
the extent that any outstanding Award is forfeited or cancelled for any reason
or is settled in cash in lieu of shares of Stock, or any shares of Stock subject
to an Award are repurchased by the Company, at a price per share not greater
than the original issue price paid per share, pursuant to the Company’s
repurchase rights under the Plan or the applicable Award Agreement, the shares
of Stock allocable to such portion of the Award may again be subject to an Award
granted under the Plan. When a SAR is settled in shares of Stock, the number of
shares of Stock subject to the SAR under the SAR Award Agreement will be counted
against the aggregate number of shares of Stock with respect to which Awards may
be granted under the Plan as one share for every share subject to the SAR,
regardless of the number of shares used to settle the SAR upon exercise. The
maximum number of shares of Stock available for issuance under the Plan shall
not be reduced to reflect any dividends or Dividend Equivalents that are
reinvested into additional shares of Stock or credited as additional Restricted
Stock, Restricted Stock Units, Performance Shares, or other Stock-Based Awards.
In the case of any Award granted in substitution for an award of a company or
business acquired by the Company or an Affiliate, shares of Stock issued or
issuable in connection with such substitution will not be counted against the
number of shares reserved under the Plan, but will be available under the Plan
by virtue of the Company’s assumption of the plan or arrangement of the acquired
company or business.

4.3 Non-Transferability. Except as specified in the applicable Award Agreements
or in domestic relations court orders, an Award shall not be transferable by the
Holder other than by will or under the laws of descent and distribution, and
shall be exercisable, during the Holder’s lifetime, only by him or her. Any
attempted assignment, alienation, garnishment, pledge, attachment, or levy with
respect to an Award in violation of this Section shall be null and void. In the
discretion of the Committee, any attempt to transfer an Award other than under
the terms of the Plan and the applicable Award Agreement may terminate the
Award.

4.4 Requirements of Law. The Company shall not be required to sell or issue any
shares of Stock under any Award if issuing those shares of Stock would
constitute or result in a violation by the Holder or the Company of any
provision of any law, statute or regulation of any governmental authority.
Specifically, in connection with any applicable statute or regulation relating
to the registration of securities, upon exercise of any Option or pursuant to
any other Award, the Company shall not be required to issue any shares of Stock
unless the Committee has received evidence satisfactory to it to the effect that
the Holder will not transfer the shares of Stock except in accordance with
applicable law, including receipt of an opinion of counsel satisfactory to the
Company to the effect that any proposed transfer complies with applicable law.
The determination by the Committee on this matter shall be final, binding and
conclusive. The Company may, but shall in no event be obligated to, register any
shares of Stock covered by the Plan pursuant to applicable securities laws of
any country or any political subdivision. In the event the shares of Stock
issuable on exercise of an

 

5



--------------------------------------------------------------------------------

Option or pursuant to any other Award are not registered, the Company may
imprint on the certificate evidencing the shares of Stock any legend that
counsel for the Company considers necessary or advisable to comply with
applicable law, or, should the shares of Stock be represented by book or
electronic entry rather than a certificate, the Company may take such steps to
restrict transfer of the shares of Stock as counsel for the Company considers
necessary or advisable to comply with applicable law. The Company shall not be
obligated to take any other affirmative action in order to cause or enable the
exercise of an Option or any other Award, or the issuance of shares of Stock
pursuant thereto, to comply with any law or regulation of any governmental
authority. It is the intent of the Company that the grant of any Awards to or
other transaction by a Participant who is subject to section 16 of the Exchange
Act shall be exempt from section 16 pursuant to an applicable exemption (except
for transactions acknowledged in writing to be non-exempt by such Participant).
Accordingly, if any provision of this Plan or any Award agreement does not
comply with the requirements of Rule 16b-3 as then applicable to any such
transaction, such provision shall be construed or deemed amended to the extent
necessary to conform to the applicable requirements of Rule 16b-3 so that such
Participant shall avoid liability under section 16(b) of the Exchange Act.

4.5 Changes in the Company’s Capital Structure.

(a) The existence of outstanding Awards shall not affect in any way the right or
power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, any merger or consolidation of the
Company, any issue of bonds, debentures, preferred or prior preference shares
ahead of or affecting the Stock or Stock rights, the dissolution or liquidation
of the Company, any sale or transfer of all or any part of its assets or
business or any other corporate act or proceeding, whether of a similar
character or otherwise.

(b) If the Company shall effect a subdivision or consolidation of Stock or other
capital readjustment, the payment of a Stock dividend, or other increase or
reduction of the number of shares of Stock outstanding, without receiving
compensation therefor in money, services or property, then (1) the number, class
or series and per share price of Stock subject to outstanding Options or other
Awards under the Plan shall be appropriately adjusted in such a manner as to
entitle a Holder to receive upon exercise of an Option or other Award, for the
same aggregate cash consideration, the equivalent total number and class or
series of Stock the Holder would have received had the Holder exercised his or
her Option or other Award in full immediately prior to the event requiring the
adjustment, and (2) the number and class or series of Stock then reserved to be
issued under the Plan shall be adjusted by substituting for the total number and
class or series of Stock then reserved, that number and class or series of Stock
that would have been received by the owner of an equal number of outstanding
shares of Stock of each class or series of Stock as the result of the event
requiring the adjustment.

(c) If while unexercised Options or other Awards remain outstanding under the
Plan (1) the Company shall not be the surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary of an
entity other than an entity that was wholly-owned by the Company immediately
prior to such merger, consolidation or other reorganization), (2) the Company
sells, leases or exchanges or agrees to sell, lease or exchange all or
substantially all of its assets to any other person or entity (other than an
entity wholly-owned by the Company), (3) the Company is to be dissolved or
(4) the Company is a party to any other corporate transaction (as defined under
section 424(a) of the Code and applicable Department of Treasury regulations)
that is not described in clauses (1), (2) or (3) of this sentence (each such
event is referred to herein as a “Corporate Change”), then, except as otherwise
provided in an Award Agreement or another agreement between the Holder and the
Company (provided that such exceptions shall not apply in the case of a
reincorporation merger), or as a result of the Committee’s effectuation of one
or more of the alternatives described below, or except as otherwise provided in
Article XVI hereof, there shall be no acceleration of the time at which any
Award then outstanding may be exercised, and no later than ten days after the
approval by the stockholders of the Company of such Corporate Change, the
Committee, acting in its sole and absolute discretion without the consent or
approval of any Holder, shall act to effect one or more of the following
alternatives, which may vary among individual Holders and which may vary among
Awards held by any individual Holder (provided that, with respect to a
reincorporation merger in which Holders of the Company’s shares will receive one
share of the successor corporation for each share of the Company, none of such
alternatives shall apply and, without Committee action, each Award shall
automatically convert into a similar award of the successor corporation
exercisable for the same number of shares of the successor as the Award was
exercisable for shares of Stock of the Company):

(i) accelerate the time at which some or all of the Awards then outstanding may
be exercised so that such Awards may be exercised in full for a limited period
of time on or before a specified date (before or after such Corporate Change)
fixed by the Committee, after which specified date all such Awards that remain
unexercised and all rights of Holders thereunder shall terminate;

(ii) require the mandatory surrender to the Company by all or selected Holders
of some or all of the then outstanding Awards held by such Holders (irrespective
of whether such Awards are then exercisable under the provisions of the Plan or
the applicable Award Agreement evidencing such Award) as of a date, before or
after such Corporate Change, specified by the Committee, in which event the
Committee shall thereupon cancel such Award and the Company shall pay to each
such Holder an amount of cash per share equal to the excess, if any, of the per
share price offered to stockholders of the Company in connection with such
Corporate Change over the exercise prices under such Award for such shares;

 

6



--------------------------------------------------------------------------------

(iii) with respect to all or selected Holders, have some or all of their then
outstanding Awards (whether vested or unvested) assumed or have a new award of a
similar nature substituted for some or all of their then outstanding Awards
under the Plan (whether vested or unvested) by an entity which is a party to the
transaction resulting in such Corporate Change and which is then employing such
Holder or which is affiliated or associated with such Holder in the same or a
substantially similar manner as the Company prior to the Corporate Change, or a
parent or subsidiary of such entity, provided that (A) such assumption or
substitution is on a basis where the excess of the aggregate fair market value
of the Stock subject to the Award immediately after the assumption or
substitution over the aggregate exercise price of such Stock is equal to the
excess of the aggregate fair market value of all Stock subject to the Award
immediately before such assumption or substitution over the aggregate exercise
price of such Stock, and (B) the assumed rights under such existing Award or the
substituted rights under such new Award, as the case may be, will have the same
terms and conditions as the rights under the existing Award assumed or
substituted for, as the case may be;

(iv) provide that the number and class or series of Stock covered by an Award
(whether vested or unvested) theretofore granted shall be adjusted so that such
Award when exercised shall thereafter cover the number and class or series of
Stock or other securities or property (including, without limitation, cash) to
which the Holder would have been entitled pursuant to the terms of the agreement
or plan relating to such Corporate Change if, immediately prior to such
Corporate Change, the Holder had been the holder of record of the number of
shares of Stock then covered by such Award; or

(v) make such adjustments to Awards then outstanding as the Committee deems
appropriate to reflect such Corporate Change (provided, however, that the
Committee may determine in its sole and absolute discretion that no such
adjustment is necessary).

Any adjustment effected by the Committee under Section 4.5 shall be designed to
provide the Holder with the intrinsic value of his or her Award, as determined
prior to the Corporate Change, or, if applicable, equalize the Fair Market Value
of the Award before and after the Corporate Change.

In effecting one or more of the alternatives set out in paragraphs (iii),
(iv) or (v) immediately above, and except as otherwise may be provided in an
Award Agreement, the Committee, in its sole and absolute discretion and without
the consent or approval of any Holder, may accelerate the time at which some or
all Awards then outstanding may be exercised.

(d) In the event of changes in the outstanding Stock by reason of
recapitalizations, reorganizations, mergers, consolidations, combinations,
exchanges or other relevant changes in capitalization occurring after the date
of the grant of any Award and not otherwise provided for by this Section 4.5,
any outstanding Award and any Award Agreement evidencing such Award shall be
subject to adjustment by the Committee in its sole and absolute discretion as to
the number and price of Stock or other consideration subject to such Award. In
the event of any such change in the outstanding Stock, the aggregate number of
shares of Stock available under the Plan may be appropriately adjusted by the
Committee, whose determination shall be conclusive.

(e) The issuance by the Company of stock of any class or series, or securities
convertible into, or exchangeable for, stock of any class or series, for cash or
property, or for labor or services either upon direct sale or upon the exercise
of rights or warrants to subscribe for them, or upon conversion or exchange of
stock or obligations of the Company convertible into, or exchangeable for, stock
or other securities, shall not affect, and no adjustment by reason of such
issuance shall be made with respect to, the number, class or series, or price of
shares of Stock then subject to outstanding Options or other Awards.

(f) After a merger of one or more corporations into the Company or after a
consolidation of the Company and one or more corporations in which the Company
shall be the surviving corporation, each Holder shall be entitled to have his
Restricted Stock appropriately adjusted based on the manner in which the shares
of Stock were adjusted under the terms of the agreement of merger or
consolidation.

4.6 Election Under Section 83(b) of the Code. No Holder shall exercise the
election permitted under section 83(b) of the Code with respect to any Award
without the written approval of the Chief Financial Officer or General Counsel
of the Company. Any Holder who makes an election under section 83(b) of the Code
with respect to any Award without the written approval of the Chief Financial
Officer or General Counsel of the Company shall forfeit any or all Awards
granted to him or her under the Plan.

4.7 Forfeiture for Cause. Notwithstanding any other provision of the Plan or an
Award Agreement, if the Committee finds by a majority vote that a Holder, before
or after his Termination of Employment (a) committed fraud, embezzlement, theft,
felony or an act of dishonesty in the course of his employment by the Company or
an Affiliate which conduct damaged the Company or an Affiliate or (b) disclosed
trade secrets or other confidential information of the Company or an Affiliate,
then as of the date the Committee makes its finding, any Awards awarded to the
Holder that have not been exercised by the Holder (including all Awards that
have not yet vested) will be forfeited to the Company. The findings and decision
of the Committee with respect to such matter, including those regarding the acts
of the Holder and the damage done to the Company, will be final for all
purposes. No decision of the Committee, however, will affect the finality of the
discharge of the individual by the Company or an Affiliate.

 

7



--------------------------------------------------------------------------------

4.8 Forfeiture Events. The Committee may specify in an Award Agreement that the
Holder’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, Termination of Employment for cause, termination of the
Holder’s provision of services to the Company or its Affiliates, violation of
material policies of the Company and its Affiliates, breach of noncompetition,
confidentiality, or other restrictive covenants that may apply to the Holder, or
other conduct by the Holder that is detrimental to the business or reputation of
the Company and its Affiliates.

4.9 Award Agreements. Each Award shall be embodied in a written agreement and
shall be subject to the terms and conditions of the Plan. The Award Agreement
may contain any other provisions that the Committee in its discretion shall deem
advisable which are not inconsistent with the terms and provisions of the Plan.
Award Agreements may be accepted electronically or in any other manner that the
Committee deems appropriate. Acceptance of an Award shall constitute agreement
to its terms.

4.10 Amendments of Awards. The terms of any outstanding Award under the Plan may
be amended from time to time by the Committee in its discretion in any manner
that it deems appropriate and that is consistent with the terms of the Plan.
However, no such amendment shall adversely affect in a material manner any
vested right of a Holder without his or her written consent. Other than in
connection with a change in the Company’s capital structure as described in
Section 4.5, neither an Option nor an SAR may be amended to reduce the exercise
price or in any other manner that would constitute a direct or indirect
re-pricing (including cancelling previously awarded Options or SARs and
re-granting them with a lower Option Price or grant price, cancelling previously
awarded Options or SARs with Option Prices or grant prices per share in excess
of the then current Fair Market Value per share for consideration payable in
cash, equity securities of the Company or in the form of any other Award under
the Plan, or taking any other action with respect to an Option or SAR that would
be treated as a re-pricing under the rules and regulations of the principal
securities exchange on which the Company’s Stock is traded).

4.11 Rights as Stockholder. A Holder shall not have any rights as a stockholder
with respect to Stock covered by an Option, a SAR, an RSU, a Performance Stock
Unit, or an Other Stock-Based Award until the date, if any, such Stock is issued
by the Company; and, except as otherwise provided in Section 4.5, no adjustment
for dividends, or otherwise, shall be made if the record date therefor is prior
to the date of issuance of such Stock.

4.12 Issuance of Shares of Stock. Shares of Stock, when issued, may be
represented by a certificate or by book or electronic entry.

4.13 Restrictions on Stock Received. The Committee may impose such conditions
and/or restrictions on any shares of Stock issued pursuant to an Award as it may
deem advisable or desirable. These restrictions may include, but shall not be
limited to, a requirement that the Holder hold the shares of Stock for a
specified period of time.

ARTICLE V

OPTIONS

5.1 Authority to Grant Options. Subject to the terms and provisions of the Plan,
the Committee, at any time, and from time to time, may grant Options under the
Plan to eligible persons in such number and upon such terms as the Committee
shall determine; provided that ISOs may be granted only to eligible Employees of
the Company or of any parent or subsidiary corporation (as permitted by section
422 of the Code and the regulations thereunder).

5.2 Option Agreement. Each Option grant under the Plan shall be evidenced by an
Award Agreement that shall specify (a) the Option Price, (b) the duration of the
Option, (c) the number of shares of Stock to which the Option pertains, (d) the
exercise restrictions, if any, applicable to the Option and (e) such other
provisions as the Committee shall determine that are not inconsistent with the
terms and provisions of the Plan. The Award Agreement also shall specify whether
the Option is intended to be an ISO or a NQSO.

5.3 Option Price. The price at which shares of Stock may be purchased under an
Option (the “Option Price”) shall not be less than one hundred percent (100%) of
the Fair Market Value of the shares of Stock on the date the Option is granted;
provided, however, if the Option is an ISO granted to a Ten Percent Stockholder,
the Option Price must not be less than one hundred ten percent (110%) of the
Fair Market Value of the shares of stock on the date of grant. Subject to the
limitations set forth in the preceding sentences of this Section 5.3, the
Committee shall determine the Option Price for each grant of an Option under the
Plan.

5.4 Duration of Option. An Option shall not be exercisable after the earlier of
(i) the general term of the Option specified in the applicable Award Agreement
(which shall not exceed ten years, or, in the case of a Ten Percent Stockholder,
no ISO shall be exercisable later than the fifth (5th) anniversary of the date
of its grant) or (ii) the period of time specified in the applicable Award
Agreement that follows the Holder’s Termination of Employment or severance of
affiliation relationship with the Company.

 

8



--------------------------------------------------------------------------------

5.5 Amount Exercisable. Each Option may be exercised at the time, in the manner
and subject to the conditions the Committee specifies in the Award Agreement in
its sole discretion.

5.6 Exercise of Option.

(a) General Method of Exercise. Subject to the terms and provisions of the Plan
and the applicable Award Agreement, Options may be exercised in whole or in part
from time to time by the delivery of written notice in the manner designated by
the Committee stating (1) that the Holder wishes to exercise such Option on the
date such notice is so delivered, (2) the number of shares of Stock with respect
to which the Option is to be exercised and (3) the address to which any
certificate representing such shares of Stock should be mailed. Except in the
case of exercise by a third party broker as provided below, in order for the
notice to be effective the notice must be accompanied by payment of the Option
Price by any combination of the following: (a) cash, certified check, bank draft
or postal or express money order for an amount equal to the Option Price under
the Option, or (b) any other form of payment which is acceptable to the
Committee.

(b) Exercise Through Third-Party Broker; Net Exercise. The Committee may permit
a Holder to elect to pay the Option Price and any applicable tax withholding
resulting from such exercise by authorizing a third-party broker to sell all or
a portion of the shares of Stock acquired upon exercise of the Option and remit
to the Company a sufficient portion of the sale proceeds to pay the Option Price
and any applicable tax withholding resulting from such exercise. The Committee
may also permit a Holder to elect to pay the Option Price and any applicable tax
withholding resulting from such exercise by instructing the Committee to
withhold a number of Shares otherwise deliverable to the Holder pursuant to the
Option having an aggregate Fair Market Value on the date of exercise equal to
the Option Price and any such applicable tax withholding.

5.7 Notification of Disqualifying Disposition. If any Employee shall make any
disposition of shares of Stock issued pursuant to the exercise of an ISO under
the circumstances described in section 421(b) of the Code (relating to certain
disqualifying dispositions), such Employee shall notify the Company of such
disposition within ten (10) days thereof.

5.8 $100,000 Limitation on ISOs. To the extent that the aggregate Fair Market
Value of shares of Stock with respect to which ISOs first become exercisable by
a Holder in any calendar year exceeds $100,000, taking into account both shares
of Stock subject to ISOs under the Plan and Stock subject to ISOs under all
other plans of the Company, such Options shall be treated as NQSOs. For this
purpose, the “Fair Market Value” of the shares of Stock subject to Options shall
be determined as of the date the Options were awarded. In reducing the number of
Options treated as ISOs to meet the $100,000 limit, the most recently granted
Options shall be reduced first. To the extent a reduction of simultaneously
granted Options is necessary to meet the $100,000 limit, the Committee may, in
the manner and to the extent permitted by law, designate which shares of Stock
are to be treated as shares acquired pursuant to the exercise of an ISO.

5.9 Transferability – Incentive Stock Options. Notwithstanding anything in the
Plan or an Award Agreement to the contrary, no ISO granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution, and all ISOs
granted to an Employee under this Article V shall be exercisable during his or
her lifetime only by such Employee.

ARTICLE VI

STOCK APPRECIATION RIGHTS

6.1 Authority to Grant SAR Awards. Subject to the terms and provisions of the
Plan, the Committee, at any time, and from time to time, may grant SARs under
the Plan to eligible persons in such number and upon such terms as the Committee
shall determine. Subject to the terms and conditions of the Plan, the Committee
shall have complete discretion in determining the number of SARs granted to each
Holder and, consistent with the provisions of the Plan, in determining the terms
and conditions pertaining to such SARs. The Committee may grant Freestanding
SARs, Tandem SARs, or any combination of these forms of SARs.

6.2 General Terms. Subject to the terms and conditions of the Plan, a SAR
granted under the Plan shall confer on the recipient a right to receive, upon
exercise thereof, an amount equal to the excess of (a) the Fair Market Value of
one share of the Stock on the date of exercise over (b) the grant price of the
SAR, which shall not be less than one hundred percent (100%) of the Fair Market
Value of one share of the Stock on the date of grant of the SAR. The grant price
of Tandem SARs shall be equal to the Option Price of the related Option.

6.3 SAR Agreement. Each Award of SARs granted under the Plan shall be evidenced
by an Award Agreement that shall specify (a) the grant price of the SAR, (b) the
term of the SAR, (c) the vesting and termination provisions of the SAR and
(d) such other provisions as the Committee shall determine that are not
inconsistent with the terms and provisions of the Plan. The Committee may impose
such additional conditions or restrictions on the exercise of any SAR as it may
deem appropriate.

 

9



--------------------------------------------------------------------------------

6.4 Term of SAR. The term of a SAR granted under the Plan shall be determined by
the Committee, in its sole discretion; provided that no SAR shall be exercisable
on or after the tenth anniversary date of its grant. Notwithstanding any other
provision of this Plan to the contrary, with respect to a Tandem SAR granted in
connection with an ISO: (a) the Tandem SAR will expire no later than the
expiration of the underlying ISO; (b) the value of the payout with respect to
the Tandem SAR may be for no more than one hundred percent (100%) of the excess
of the Fair Market Value of the shares of Stock subject to the underlying ISO at
the time the Tandem SAR is exercised over the Option Price of the underlying
ISO; and (c) the Tandem SAR may be exercised only when the Fair Market Value of
the shares of Stock subject to the ISO exceeds the Option Price of the ISO.

6.5 Exercise of SAR. A SAR may be exercised upon whatever terms and conditions
the Committee, in its sole discretion, imposes; provided, however, that Tandem
SARs may be exercised for all or part of the shares of stock subject to the
related Option upon the surrender of the right to exercise the equivalent
portion of the related Option and may be exercised only with respect to the
shares of Stock for which its related Option is then exercisable.

6.6 Payment of SAR Amount. Upon the exercise of a SAR, a Holder shall be
entitled to receive payment from the Company in an amount determined by
multiplying the excess of the Fair Market Value of a share of Stock on the date
of exercise over the grant price of the SAR by the number of shares of Stock
with respect to which the SAR is exercised. At the discretion of the Committee,
the payment upon SAR exercise may be in cash, in Stock of equivalent value, in
some combination thereof or in any other manner approved by the Committee in its
sole discretion. The Committee’s determination regarding the form of SAR payout
shall be set forth in the Award Agreement pertaining to the grant of the SAR.

6.7 Termination of Employment. Each Award Agreement shall set forth the extent
to which the Holder of a SAR shall have the right to exercise the SAR following
the Holder’s Termination of Employment. Such provisions shall be determined in
the sole discretion of the Committee, may be included in the Award Agreement
entered into with the Holder, need not be uniform among all SARs issued pursuant
to the Plan, and may reflect distinctions based on the reasons for termination.

ARTICLE VII

RESTRICTED STOCK AWARDS

7.1 Restricted Stock Awards. The Committee may make Awards of Restricted Stock
to eligible persons selected by it. The amount of, the vesting and the
transferability restrictions applicable to any Restricted Stock Award shall be
determined by the Committee in its sole discretion. If the Committee imposes
vesting or transferability restrictions on a Holder’s rights with respect to
Restricted Stock, the Committee may issue such instructions to the Company’s
share transfer agent in connection therewith as it deems appropriate. The
Committee may also cause the certificate for shares of Stock issued pursuant to
a Restricted Stock Award to be imprinted with any legend which counsel for the
Company considers advisable with respect to the restrictions or, should the
shares of Stock be represented by book or electronic entry rather than a
certificate, the Company may take such steps to restrict transfer of the shares
of Stock as counsel for the Company considers necessary or advisable to comply
with applicable law.

7.2 Restricted Stock Award Agreement. Each Restricted Stock Award shall be
evidenced by an Award Agreement that contains any vesting, transferability
restrictions and other provisions not inconsistent with the Plan as the
Committee may specify.

7.3 Holder’s Rights as Stockholder. Subject to the terms and conditions of the
Plan, each recipient of a Restricted Stock Award shall have all the rights of a
stockholder with respect to the shares of Restricted Stock included in the
Restricted Stock Award during the Period of Restriction established for the
Restricted Stock Award. Dividends paid with respect to Restricted Stock in
property other than shares of Stock or rights to acquire shares of Stock shall
be paid to the recipient of the Restricted Stock Award currently. Dividends paid
in shares of Stock or rights to acquire shares of Stock shall be added to and
become a part of the Restricted Stock. In the case of dividends paid in cash, at
the discretion of the Committee, such dividends shall either (i) be accumulated
in cash and paid to the Holder (without interest) when the underlying Restricted
Stock becomes vested, or (ii) be added to and become a part of the Restricted
Stock, with the number of shares of Stock added to the Restricted Stock
determined by dividing the amount of the cash dividend by the Fair Market Value
of a share of Stock on the date of dividend payment. During the Period of
Restriction, certificates representing the Restricted Stock shall be registered
in the Holder’s name and bear a restrictive legend to the effect that ownership
of such Restricted Stock, and the enjoyment of all rights appurtenant thereto,
are subject to the restrictions, terms, and conditions provided in the Plan and
the applicable Award Agreement. Such certificates shall be deposited by the
recipient with the Secretary of the Company or such other officer of the Company
as may be designated by the Committee, together with all stock powers or other
instruments of assignment, each endorsed in blank, which will permit transfer to
the Company of all or any portion of the Restricted Stock which shall be
forfeited in accordance with the Plan and the applicable Award Agreement. The
foregoing to the contrary notwithstanding, the Committee may, in its discretion,
provide that a Holder’s ownership of Restricted Stock prior to the lapse of the
Period of Restriction or any other applicable restrictions shall, in lieu of
such certificates, be evidenced by a “book entry” (i.e., a computerized or
manual entry) in the records of the Company or its designated agent in the name
of the Holder who has received such Award. Such records of the Company or such
agent shall, absent manifest error, be binding on all Holders who receive
Restricted Stock Awards evidenced in such manner.

 

10



--------------------------------------------------------------------------------

ARTICLE VIII

RESTRICTED STOCK UNIT AWARDS

8.1 Authority to Grant RSU Awards. Subject to the terms and provisions of the
Plan, the Committee, at any time, and from time to time, may grant RSU Awards
under the Plan to eligible persons in such amounts and upon such terms as the
Committee shall determine. The amount of, the vesting and the transferability
restrictions applicable to any RSU Award shall be determined by the Committee in
its sole discretion. The Committee or its delegate shall maintain a bookkeeping
ledger account which reflects the number of RSUs credited under the Plan for the
benefit of a Holder.

8.2 RSU Award. An RSU Award shall be similar in nature to a Restricted Stock
Award except that no shares of Stock are actually transferred to the Holder
until a later date specified in the applicable Award Agreement. Each RSU shall
have a value equal to the Fair Market Value of a share of Stock.

8.3 RSU Award Agreement. Each RSU Award shall be evidenced by an Award Agreement
that contains any Substantial Risk of Forfeiture, transferability restrictions,
form and time of payment provisions and other provisions not inconsistent with
the Plan as the Committee may specify.

8.4 Form of Payment Under RSU Award. Payment under an RSU Award shall be made in
either cash or shares of Stock as specified in the applicable Award Agreement.

8.5 Time of Payment Under RSU Award. A Holder’s payment under an RSU Award shall
be made at such time as is specified in the applicable Award Agreement. The
Award Agreement shall specify that the payment will be made (1) by a date that
is no later than the date that is two and one-half (2 1/2) months after the end
of the Fiscal Year in which the RSU Award payment is no longer subject to a
Substantial Risk of Forfeiture or (2) at a time or upon an event that is
permissible under Section 409A.

ARTICLE IX

PERFORMANCE STOCK AWARDS AND PERFORMANCE UNIT AWARDS

9.1 Authority to Grant Performance Stock Awards and Performance Unit Awards.
Subject to the terms and provisions of the Plan, the Committee, at any time, and
from time to time, may grant Performance Stock Awards and Performance Unit
Awards under the Plan to eligible persons in such amounts and upon such terms as
the Committee shall determine. The amount of, the vesting and the
transferability restrictions applicable to any Performance Stock Award or
Performance Unit Award shall be based upon the attainment of such Performance
Goals as the Committee may determine. If the Committee imposes vesting or
transferability restrictions on a Holder’s rights with respect to Performance
Stock or Performance Unit Awards, the Committee may issue such instructions to
the Company’s share transfer agent in connection therewith as it deems
appropriate. The Committee may also cause the certificate for shares of Stock
issued pursuant to a Performance Stock or Performance Unit Award to be imprinted
with any legend which counsel for the Company considers advisable with respect
to the restrictions or, should the shares of Stock be represented by book or
electronic entry rather than a certificate, the Company may take such steps to
restrict transfer of the shares of Stock as counsel for the Company considers
necessary or advisable to comply with applicable law.

9.2 Performance Goals. The Performance Goals upon which the payment or vesting
of an Award to a Covered Employee that is intended to qualify as
Performance-Based Compensation shall be limited to one or more of the following
Performance Goals, which may be based on one or more business criteria that
apply to the Holder, one or more business units of the Company, or the Company
as a whole: earnings per share, adjusted earnings per share (as adjusted for
non-cash and non-recurring charges, and extraordinary, one-time, or unusual
items), total shareholder return, CAGR, cash return on capitalization, increased
revenue, increased EBITDAX, adjusted EBITDAX (as adjusted for non-cash and
non-recurring charges, and extraordinary, one-time, or unusual items), EBITDAX
per share, adjusted EBITDAX per share (as adjusted for non-cash and
non-recurring charges, and extraordinary, one-time, or unusual items ), net
income, adjusted net income (as adjusted for non-cash and non-recurring charges,
and extraordinary, one-time, or unusual items), stock price, market
capitalization, book capitalization, capital expenditures, return on equity,
return on assets, return on net assets, operating income, cash flow from
operations before changes in assets and liabilities, operating cash flow per
share, cash flow from operations, debt reduction, drill-bit finding and
development costs, all-in finding and development costs, lifting costs per unit,
general and administrative expenses, exploration expenses, production,
production growth, production growth per share, injection volumes, reserve
replacement ratio, reserve growth, reserve growth per share, enterprise value,
liquids production growth, SEC PV-10, SEC PV-10 per share, enterprise value to
EBITDAX ratio, 3 year reserves CAGR, LOE/mcfe, debt/mcfe, debt/proved reserves,
debt/proved developed reserves, reserves to production ratio, debt to EBITDAX
ratio, discretionary cash flow, or discretionary cash flow per share. Goals may
also be based on performance relative to a peer group of companies.

 

11



--------------------------------------------------------------------------------

Unless otherwise stated, such a Performance Goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria). For Awards
that are intended to qualify as Performance-Based Compensation, in interpreting
Plan provisions applicable to Performance Goals and Performance Stock or
Performance Unit Awards, it is intended that the Plan will conform with the
standards of section 162(m) of the Code and Treasury Regulations §
1.162-27(e)(2)(i), and the Committee in establishing such goals and interpreting
the Plan shall be guided by such provisions. Prior to the payment of any
compensation based on the achievement of Performance Goals, the Committee must
certify in writing that applicable Performance Goals and any of the material
terms thereof were, in fact, satisfied. Subject to the foregoing provisions, the
terms, conditions and limitations applicable to any Performance Stock or
Performance Unit Awards made pursuant to the Plan shall be determined by the
Committee. The Committee may make adjustments to the terms and conditions of,
and the Performance Goals included in, Performance Stock Awards or Performance
Unit Awards in recognition of non-cash and non-recurring charges, and
extraordinary, one-time, or unusual events (including, without limitation, the
events described in Section 4.5) affecting the Company or financial statements
of the Company or of changes in applicable laws, regulations, or accounting
principles, whenever the Committee determines that such adjustments are
appropriate to prevent unintended dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan; provided,
however, that no such adjustment shall be made if the effect would be to cause
an Award that was intended to qualify for the performance-based compensation
exception under section 162(m) of the Code to fail such qualification. The
determination of the Committee as to the foregoing adjustments, if any, shall be
conclusive and binding upon Participants, the Company, and all other interested
persons.

9.3 Time of Establishment of Performance Goals. With respect to a Covered
Employee, a Performance Goal for a particular Performance Stock Award or
Performance Unit Award must be established by the Committee prior to the earlier
to occur of (a) 90 days after the commencement of the period of service to which
the Performance Goal relates or (b) the lapse of 25 percent of the period of
service, and in any event while the outcome is substantially uncertain.

9.4 Written Agreement. Each Performance Stock Award or Performance Unit Award
shall be evidenced by an Award Agreement that contains any vesting,
transferability restrictions and other provisions not inconsistent with the Plan
as the Committee may specify.

9.5 Form of Payment Under Performance Unit Award. Payment under a Performance
Unit Award shall be made in cash and/or shares of Stock as specified in the
Holder’s Award Agreement.

9.6 Time of Payment Under Performance Unit Award. A Holder’s payment under a
Performance Unit Award shall be made at such time as is specified in the
applicable Award Agreement. The Award Agreement shall specify that the payment
will be made (i) by a date that is no later than the date that is two and
one-half (2 1/2) months after the end of the calendar year in which the
Performance Unit Award payment is no longer subject to a Substantial Risk of
Forfeiture or (ii) at a time or upon an event that is permissible under
Section 409A.

9.7 Holder’s Rights as Stockholder With Respect to a Performance Stock Award.
Subject to the terms and conditions of the Plan, each Holder of a Performance
Stock Award shall have all the rights of a stockholder with respect to the
shares of Stock issued to the Holder pursuant to the Award during any period in
which such issued shares of Stock are subject to forfeiture and restrictions on
transfer, including without limitation, the right to vote such shares of Stock.
Dividends paid with respect to Performance Stock Awards in property other than
shares of Stock or rights to acquire shares of Stock shall be paid to the
recipient of the Performance Stock Award currently. Dividends paid in shares of
Stock or rights to acquire shares of Stock shall be added to and become a part
of the Performance Stock Award. In the case of dividends paid in cash, at the
discretion of the Committee, such dividends shall either (i) be accumulated in
cash and paid to the Holder (without interest) when the underlying shares of
Stock become vested, or (ii) be added to and become a part of the Performance
Stock Award, with the number of shares of Stock added to the Performance Stock
Award determined by dividing the amount of the cash dividend by the Fair Market
Value of a share of Stock on the date of dividend payment.

9.8 Increases Prohibited. None of the Committee or the Board may increase the
amount of compensation payable under a Performance Stock or Performance Unit
Award. If the time at which a Performance Stock or Performance Unit Award will
vest or be paid is accelerated for any reason, the number of shares of Stock
subject to, or the amount payable under, the Performance Stock or Performance
Unit Award shall be reduced pursuant to Department of Treasury Regulation
section 1.162-27(e)(2)(iii) to reasonably reflect the time value of money.

ARTICLE X

DIRECTOR AWARDS

All Awards to Directors shall be determined by the Board or Committee, subject
to the limits set forth in Section 4.2.

 

12



--------------------------------------------------------------------------------

ARTICLE XI

DIVIDEND EQUIVALENTS

Any eligible person selected by the Committee may be granted Dividend
Equivalents based on the dividends declared on shares of Stock that are subject
to any Award for which actual dividends are not payable, to be credited as of
dividend payment dates, during the period between the date the Award is granted
and the date the Award is exercised, vests or expires, as determined by the
Committee; provided, that in no event shall Dividend Equivalents be granted with
respect to Options or SARs. Such Dividend Equivalents shall be converted to cash
or additional shares by such formula and at such time and subject to such
limitations as may be determined by the Committee. In addition, Dividend
Equivalents granted with respect to Performance-Based Compensation shall not be
distributed during the relevant performance period or to the extent any such
Award is otherwise unearned. Notwithstanding the foregoing, any deferral of the
payment of a Dividend Equivalent will comply with Section 409A.

ARTICLE XII

ANNUAL INCENTIVE AWARDS

12.1 Authority to Grant Annual Incentive Awards. Subject to the terms and
provisions of the Plan, the Committee, at any time, and from time to time, may
grant Annual Incentive Awards under the Plan to Employees who, by the nature and
scope of their positions, regularly directly make or influence policy decisions
which significantly impact the overall results or success of the Company in such
amounts and upon such terms as the Committee shall determine. The amount of any
Annual Incentive Awards shall be based on the attainment of such Performance
Goals as the Committee may determine.

12.2 Performance Goals. A Performance Goal must be objective such that a third
party having knowledge of the relevant facts could determine whether the goal is
met. Such a Performance Goal may be based on one or more business criteria that
apply to the Holder, one or more business units of the Company, or the Company
as a whole, with reference to one or more of the following: earnings per share,
adjusted earnings per share (as adjusted for non-cash and non-recurring charges,
and extraordinary, one-time, or unusual items), total shareholder return, CAGR,
cash return on capitalization, increased revenue, increased EBITDAX, adjusted
EBITDAX (as adjusted for non-cash and non-recurring charges, and extraordinary,
one-time, or unusual items), EBITDAX per share, adjusted EBITDAX per share (as
adjusted for non-cash and non-recurring charges, and extraordinary, one-time, or
unusual items ), net income, adjusted net income (as adjusted for non-cash and
non-recurring charges, and extraordinary, one-time, or unusual items), stock
price, market capitalization, book capitalization, capital expenditures, return
on equity, return on assets, return on net assets, operating income, cash flow
from operations before changes in assets and liabilities, operating cash flow
per share, cash flow from operations, debt reduction, drill-bit finding and
development costs, all-in finding and development costs, lifting costs per unit,
general and administrative expenses, exploration expenses, production,
production growth, production growth per share, injection volumes, reserve
replacement ratio, reserve growth, reserve growth per share, enterprise value,
liquids production growth, SEC PV-10, SEC PV-10 per share, enterprise value to
EBITDAX ratio, 3 year reserves CAGR, LOE/mcfe, debt/mcfe, debt/proved reserves,
debt/proved developed reserves, reserves to production ratio, debt to EBITDAX
ratio, discretionary cash flow, or discretionary cash flow per share. Goals may
also be based on performance relative to a peer group of companies.

Unless otherwise stated, such a Performance Goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria). For Annual
Incentive Awards that are intended to qualify as Performance-Based Compensation,
in interpreting Plan provisions applicable to Performance Goals, it is intended
that the Plan will conform with the standards of section 162(m) of the Code and
Treasury Regulations § 1.162-27(e)(2)(i), and the Committee in establishing such
goals and interpreting the Plan shall be guided by such provisions. Prior to the
payment of any compensation based on the achievement of Performance Goals, the
Committee must certify in writing that applicable Performance Goals and any of
the material terms thereof were, in fact, satisfied. Subject to the foregoing
provisions, the terms, conditions and limitations applicable to any Annual
Incentive Awards made pursuant to the Plan shall be determined by the Committee.
The Committee may make adjustments to the terms and conditions of, and the
Performance Goals included in, Annual Incentive Awards in recognition of
non-cash and non-recurring charges, and extraordinary, one-time, or unusual
events (including, without limitation, the events described in Section 4.5)
affecting the Company or financial statements of the Company or of changes in
applicable laws, regulations, or accounting principles, whenever the Committee
determines that such adjustments are appropriate to prevent unintended dilution
or enlargement of the benefits or potential benefits intended to be made
available under the Plan; provided, however, that no such adjustment shall be
made if the effect would be to cause an Annual Incentive Award that was intended
to qualify for the performance-based compensation exception under section 162(m)
of the Code to fail such qualification. The determination of the Committee as to
the foregoing adjustments, if any, shall be conclusive and binding upon
Participants, the Company, and all other interested persons.

12.3 Time of Establishment of Performance Goals. A Performance Goal for a
particular Annual Incentive Award must be established by the Committee prior to
the earlier to occur of (a) 90 days after the commencement of the period of
service to which the Performance Goal relates or (b) the lapse of 25 percent of
the period of service, and in any event while the outcome is substantially
uncertain.

 

13



--------------------------------------------------------------------------------

12.4 Written Agreement. Each Annual Incentive Award shall be evidenced by an
Award Agreement that contains any vesting, transferability restrictions and
other provisions not inconsistent with the Plan as the Committee may specify.

12.5 Form of Payment Under Annual Incentive Award. Payment under an Annual
Incentive Award shall be made in cash.

12.6 Time of Payment Under Annual Incentive Award. A Holder’s payment under an
Annual Incentive Award shall be made at such time as is specified in the
applicable Award Agreement. The Award Agreement shall specify that the payment
will be made (i) by a date that is no later than the date that is two and
one-half (2 1/2) months after the end of the calendar year in which the Annual
Incentive Award payment is no longer subject to a Substantial Risk of Forfeiture
or (ii) at a time or upon an event that is permissible under Section 409A.

12.7 Increases Prohibited. None of the Committee or the Board may increase the
amount of compensation payable under an Annual Incentive Award. If the time at
which an Annual Incentive Award will be paid is accelerated for any reason, the
amount payable under the Annual Incentive Award shall be reduced pursuant to
Department of Treasury Regulation section 1.162-27(e)(2)(iii) to reasonably
reflect the time value of money.

ARTICLE XIII

OTHER STOCK-BASED AWARDS

13.1 Authority to Grant Other Stock-Based Awards. The Committee may grant to
eligible persons other types of equity-based or equity-related Awards not
otherwise described by the terms and provisions of the Plan (including the grant
or offer for sale of unrestricted shares of Stock) in such amounts and subject
to such terms and conditions, as the Committee shall determine. Such Awards may
involve the transfer of actual shares of Stock to Holders, or payment in cash or
otherwise of amounts based on the value of shares of Stock and may include,
without limitation, Awards designed to comply with or take advantage of the
applicable local laws of jurisdictions other than the United States.

13.2 Value of Other Stock-Based Award. Each Other Stock-Based Award shall be
expressed in terms of shares of Stock or units based on shares of Stock, as
determined by the Committee.

13.3 Payment of Other Stock-Based Award. Payment, if any, with respect to an
Other Stock-Based Award shall be made in accordance with the terms of the Award,
in cash or shares of Stock as the Committee determines.

13.4 Termination of Employment. The Committee shall determine the extent to
which a Holder’s rights with respect to Other Stock-Based Awards shall be
affected by the Holder’s Termination of Employment. Such provisions shall be
determined in the sole discretion of the Committee and need not be uniform among
all Other Stock-Based Awards issued pursuant to the Plan

ARTICLE XIV

CASH-BASED AWARDS

14.1 Authority to Grant Cash-Based Awards. Subject to the terms and provisions
of the Plan, the Committee, at any time, and from time to time, may grant
Cash-Based Awards under the Plan to eligible persons in such amounts and upon
such terms as the Committee shall determine.

14.2 Value of Cash-Based Award. Each Cash-Based Award shall specify a payment
amount or payment range as determined by the Committee.

14.3 Payment of Cash-Based Award. Payment, if any, with respect to a Cash-Based
Award shall be made in accordance with the terms of the Award, in cash.

14.4 Termination of Employment. The Committee shall determine the extent to
which a Holder’s rights with respect to Cash-Based Awards shall be affected by
the Holder’s Termination of Employment. Such provisions shall be determined in
the sole discretion of the Committee and need not be uniform among all
Cash-Based Awards issued pursuant to the Plan.

 

14



--------------------------------------------------------------------------------

ARTICLE XV

SUBSTITUTION AWARDS

Awards may be granted under the Plan from time to time in substitution for stock
options and other awards held by employees of other entities who are about to
become Employees, or whose employer is about to become an Affiliate as the
result of a merger or consolidation of the Company with another corporation, or
the acquisition by the Company of substantially all the assets of another
corporation, or the acquisition by the Company of at least fifty percent
(50%) of the issued and outstanding stock of another corporation as the result
of which such other corporation will become a subsidiary of the Company. The
terms and conditions of the substitute Awards so granted may vary from the terms
and conditions set forth in the Plan to such extent as the Board at the time of
grant may deem appropriate to conform, in whole or in part, to the provisions of
the Award in substitution for which they are granted.

ARTICLE XVI

CHANGE IN CONTROL OF THE COMPANY

16.1 Change in Control of the Company. Upon the occurrence of a Change in
Control of the Company, unless otherwise specifically prohibited under
applicable laws or by the rules and regulations of any governing governmental
agencies or national securities exchanges, or unless the Committee shall
determine otherwise in the Award Agreement:

(a) Any and all Options and SARs granted hereunder shall become immediately
vested and exercisable to the extent that their Option Price or grant price, as
adjusted pursuant to Section 4.5 is less than the Fair Market Value of a share
of stock on such date and the Participant shall have until the earlier of:
(i) twelve (12) months following such termination date, or (ii) the expiration
of the Option or SAR term, to exercise any such Option or SAR;

(b) any Period of Restriction and restrictions imposed on Restricted Stock or
Restricted Stock Units shall lapse;

(c) the target payout opportunities attainable under all outstanding Awards of
performance-based Restricted Stock, performance-based Restricted Stock Units,
Performance Units, and Performance Shares, shall be deemed to have been fully
earned based on targeted performance being attained as of the effective date of
the Change in Control of the Company;

(i) The vesting of all Awards denominated in shares of Stock shall be
accelerated as of the effective date of the Change in Control of the Company,
and shall be paid out to Participants within thirty (30) days following the
effective date of the Change in Control of the Company. The Committee has the
authority to pay all or any portion of the value of the shares of stock in cash;

(ii) Awards denominated in cash shall be paid to Participants in cash within
thirty (30) days following the effective date of the Change in Control of the
Company; and

(d) unless otherwise specifically provided in a written agreement entered into
between the Participant and the Company, the Committee shall pay out all Other
Stock-Based Awards.

(e) Subject to the acceleration of vesting of outstanding Options, the
Committee, in its discretion, may provide that in the event of a Change in
Control of the Company pursuant to Section 2.8(b) or (c), no later than ten
(10) days after the approval by the shareholders of the Company of such merger,
consolidation, reorganization, sale, lease, or exchange or assets or dissolution
or such election of directors, or in the event of a Change in Control of the
Company pursuant to Section 2.8(a), no later than thirty (30) days after the
occurrence of such Change in Control of the Company, that (i) Options may be
exercised in full only for a limited period of time on or before a specified
date (before or after such Change in Control of the Company) fixed by the
Committee, after which specified date all unexercised Options and all rights of
the Participants thereunder shall terminate, or (ii) require the mandatory
surrender to the Company by selected Participants of some or all of the
outstanding Options held by such Participants as of a date, before or after such
Change in Control of the Company, specified by the Committee, in which event the
Committee shall thereupon cancel such Options and the Company shall pay to each
Participant an amount of cash per share of stock equal to the excess, if any of
the “Change in Control of the Company Value” of the shares of stock subject to
such Option over the Option Price(s) under such Options for such shares of
stock.

For the purpose of this Section 16.1(e), “Change in Control of the Company
Value” shall equal the amount determined in clause (i), (ii), or (iii),
whichever is applicable, as follows: (i) the per share price of the Stock
offered to shareholders of the Company in any such merger, consolidation,
reorganization, sale of assets, or dissolution transaction, (ii) the per share
price of the Stock offered to shareholders of the Company in any tender offer or
exchange offer whereby a Change in Control of the Company takes place, or
(iii) if such Change in Control of the Company occurs other than pursuant to a
tender or exchange offer, the Fair Market Value per

 

15



--------------------------------------------------------------------------------

share of the shares in which such Options being surrendered are exercisable, as
determined by the Committee as of the date determined by the Committee to be the
date of cancellation and surrender of such Options. In the event that the
consideration offered to shareholders of the Company in any transaction consists
of anything other than cash, the Committee shall determine the fair cash
equivalent of the portion of the consideration offered which is other than cash.

ARTICLE XVII

ADMINISTRATION

17.1 Awards. The Plan shall be administered by the Committee or, in the absence
of the Committee, the Plan shall be administered by the Board. The members of
the Committee shall serve at the discretion of the Board. The Committee shall
have full and exclusive power and authority to administer the Plan and to take
all actions that the Plan expressly contemplates or are necessary or appropriate
in connection with the administration of the Plan with respect to Awards granted
under the Plan.

17.2 Authority of the Committee. The Committee shall have full and exclusive
power to interpret and apply the terms and provisions of the Plan and Awards
made under the Plan, and to adopt such rules, regulations and guidelines for
implementing the Plan as the Committee may deem necessary or proper, all of
which powers shall be exercised in the best interests of the Company and in
keeping with the objectives of the Plan. A majority of the members of the
Committee shall constitute a quorum for the transaction of business relating to
the Plan or Awards made under the Plan, and the vote of a majority of those
members present at any meeting shall decide any question brought before that
meeting. Any decision or determination reduced to writing and signed by a
majority of the members shall be as effective as if it had been made by a
majority vote at a meeting properly called and held. All questions of
interpretation and application of the Plan, or as to Awards granted under the
Plan, shall be subject to the determination, which shall be final and binding,
of a majority of the whole Committee. No member of the Committee shall be liable
for any act or omission of any other member of the Committee or for any act or
omission on his own part, including but not limited to the exercise of any power
or discretion given to him under the Plan, except those resulting from his own
gross negligence or willful misconduct. In carrying out its authority under the
Plan, the Committee shall have full and final authority and discretion,
including but not limited to the following rights, powers and authorities to
(a) determine the persons to whom and the time or times at which Awards will be
made; (b) determine the number and exercise price of shares of Stock covered in
each Award subject to the terms and provisions of the Plan; (c) determine the
terms, provisions and conditions of each Award, which need not be identical and
need not match the default terms set forth in the Plan; (d) accelerate the time
at which any outstanding Award will vest; (e) prescribe, amend and rescind rules
and regulations relating to administration of the Plan; and (f) make all other
determinations and take all other actions deemed necessary, appropriate or
advisable for the proper administration of the Plan.

The Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Award to a Holder in the manner and to the
extent the Committee deems necessary or desirable to further the Plan’s
objectives. Further, the Committee shall make all other determinations that may
be necessary or advisable for the administration of the Plan. As permitted by
law and the terms and provisions of the Plan, the Committee may delegate to one
or more of its members or to one or more officers of the Company, and/or its
Affiliates or to one or more agents or advisors such administrative duties or
powers as it may deem advisable, and the Committee or any person to whom it has
delegated duties or powers as aforesaid may employ one or more persons to render
advice with respect to any responsibility the Committee or such person may have
under the Plan. The Committee may, by resolution, authorize one or more officers
of the Company to do one or both of the following on the same basis as can the
Committee: (a) designate Employees, Directors or Third Party Service Providers
to be recipients of Awards; (b) designate Third Party Service Providers to be
recipients of Awards; and (c) determine the size of any such Awards; provided,
however, (i) the Committee shall not delegate such responsibilities to any such
officer for Awards granted to an Employee that is considered an Insider;
(ii) the resolution providing such authorization sets forth the total number of
Awards such officer(s) may grant; and (iii) the officer(s) shall report
periodically to the Committee regarding the nature and scope of the Awards
granted pursuant to the authority delegated. The Committee may employ attorneys,
consultants, accountants, agents, and other persons, any of whom may be an
Employee, and the Committee, the Company, and its officers and Board shall be
entitled to rely upon the advice, opinions, or valuations of any such persons.

17.3 Decisions Binding. All determinations and decisions made by the Committee
or the Board, as the case may be, pursuant to the provisions of the Plan and all
related orders and resolutions of the Committee or the Board, as the case may
be, shall be final, conclusive and binding on all persons, including the
Company, its Affiliates, its stockholders, Holders and the estates and
beneficiaries of Holders.

17.4 No Liability. Under no circumstances shall the Company, its Affiliates, the
Board or the Committee incur liability for any indirect, incidental,
consequential or special damages (including lost profits) of any form incurred
by any person, whether or not foreseeable and regardless of the form of the act
in which such a claim may be brought, with respect to the Plan or the Company’s,
its Affiliates’, the Committee’s or the Board’s roles in connection with the
Plan.

 

16



--------------------------------------------------------------------------------

ARTICLE XVIII

AMENDMENT OR TERMINATION OF PLAN

18.1 Amendment, Modification, Suspension, and Termination. Subject to
Section 18.2, the Committee may, at any time and from time to time, alter,
amend, modify, suspend, or terminate the Plan and any Award Agreement in whole
or in part; provided, however, that no amendment of the Plan shall be made
without stockholder approval if stockholder approval is required by applicable
law or stock exchange rules.

18.2 Awards Previously Granted. Notwithstanding any other provision of the Plan
to the contrary, no termination, amendment, suspension, or modification of the
Plan or an Award Agreement shall adversely affect in any material way any Award
previously granted under the Plan if and to the extent such Award is vested,
without the written consent of the Holder holding such Award, subject to
Sections 4.5, 16.1 and 19.18.

ARTICLE XIX

MISCELLANEOUS

19.1 Unfunded Plan/No Establishment of a Trust Fund. Holders shall have no
right, title, or interest whatsoever in or to any investments that the Company
or any of its Affiliates may make to aid in meeting obligations under the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Holder, beneficiary, legal
representative, or any other person. To the extent that any person acquires a
right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts, except as expressly
set forth in the Plan. No property shall be set aside nor shall a trust fund of
any kind be established to secure the rights of any Holder under the Plan. The
Plan is not intended to be subject to the Employee Retirement Income Security
Act of 1974, as amended.

19.2 No Employment Obligation. The granting of any Award shall not constitute an
employment contract, express or implied, nor impose upon the Company or any
Affiliate any obligation to employ or continue to employ, or utilize the
services of, any Holder. The right of the Company or any Affiliate to terminate
the employment of any person shall not be diminished or affected by reason of
the fact that an Award has been granted to him, and nothing in the Plan or an
Award Agreement shall interfere with or limit in any way the right of the
Company or its Affiliates to terminate any Holder’s employment at any time or
for any reason not prohibited by law.

19.3 Tax Withholding. The Company or any Affiliate shall be entitled to deduct
from other compensation payable to each Holder any sums required by federal,
state or local tax law to be withheld with respect to the vesting or exercise of
an Award or lapse of restrictions on an Award. In the alternative, the Company
may require the Holder (or other person validly exercising the Award) to pay
such sums for taxes directly to the Company or any Affiliate in cash or by check
within one day after the date of vesting, exercise or lapse of restrictions. In
the discretion of the Committee, and with the consent of the Holder, the Company
may reduce the number of shares of Stock issued to the Holder upon such Holder’s
exercise of an Option to satisfy the tax withholding obligations of the Company
or an Affiliate; provided that the Fair Market Value of the shares of Stock held
back shall not exceed the Company’s or the Affiliate’s Minimum Statutory Tax
Withholding Obligation.

The Committee may, in its discretion, permit a Holder to satisfy any Minimum
Statutory Tax Withholding Obligation arising upon the vesting of an Award by
delivering to the Holder a reduced number of shares of Stock in the manner
specified herein. If permitted by the Committee and acceptable to the Holder, at
the time of vesting of shares under the Award, the Company shall (a) calculate
the amount of the Company’s or an Affiliate’s Minimum Statutory Tax Withholding
Obligation on the assumption that all such shares of Stock vested under the
Award are made available for delivery, (b) reduce the number of such shares of
Stock made available for delivery so that the Fair Market Value of the shares of
Stock withheld on the vesting date approximates the Company’s or an Affiliate’s
Minimum Statutory Tax Withholding Obligation and (c) in lieu of the withheld
shares of Stock, remit cash to the United States Treasury and/or other
applicable governmental authorities, on behalf of the Holder, in the amount of
the Minimum Statutory Tax Withholding Obligation. The Company shall withhold
only whole shares of Stock to satisfy its Minimum Statutory Tax Withholding
Obligation. Where the Fair Market Value of the withheld shares of Stock does not
equal the amount of the Minimum Statutory Tax Withholding Obligation, the
Company shall withhold shares of Stock with a Fair Market Value slightly less
than the amount of the Minimum Statutory Tax Withholding Obligation and the
Holder must satisfy the remaining minimum withholding obligation in some other
manner permitted under this Section 19.3. The withheld shares of Stock not made
available for delivery by the Company shall be retained as treasury shares or
will be cancelled and the Holder’s right, title and interest in such shares of
Stock shall terminate.

 

17



--------------------------------------------------------------------------------

The Company shall have no obligation upon vesting or exercise of any Award or
lapse of restrictions on an Award until the Company or an Affiliate has received
payment sufficient to cover the Minimum Statutory Tax Withholding Obligation
with respect to that vesting, exercise or lapse of restrictions. Neither the
Company nor any Affiliate shall be obligated to advise a Holder of the existence
of the tax or the amount which it will be required to withhold.

19.4 Gender and Number. If the context requires, words of one gender when used
in the Plan shall include the other and words used in the singular or plural
shall include the other.

19.5 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

19.6 Headings. Headings of Articles and Sections are included for convenience of
reference only and do not constitute part of the Plan and shall not be used in
construing the terms and provisions of the Plan.

19.7 Other Compensation Plans. The adoption of the Plan shall not affect any
other option, incentive or other compensation or benefit plans in effect for the
Company or any Affiliate, nor shall the Plan preclude the Company from
establishing any other forms of incentive compensation arrangements for
Employees, Directors or Third Party Service Providers.

19.8 Retirement and Welfare Plans. Neither Awards made under the Plan nor shares
of Stock or cash paid pursuant to such Awards, may be included as “compensation”
for purposes of computing the benefits payable to any Participant under the
Company’s or any Affiliate’s retirement plans (both qualified and non-qualified)
or welfare benefit plans unless such other plan expressly provides that such
compensation shall be taken into account in computing a participant’s benefit.

19.9 Other Awards. The grant of an Award shall not confer upon the Holder the
right to receive any future or other Awards under the Plan, whether or not
Awards may be granted to similarly situated Holders, or the right to receive
future Awards upon the same terms or conditions as previously granted.

19.10 Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

19.11 Law Limitations/Governmental Approvals. The granting of Awards and the
issuance of shares of Stock under the Plan shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required.

19.12 Delivery of Title. The Company shall have no obligation to issue or
deliver evidence of title for shares of Stock issued under the Plan prior to
(a) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and (b) completion of any registration or
other qualification of the Stock under any applicable national or foreign law or
ruling of any governmental body that the Company determines to be necessary or
advisable.

19.13 Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any shares of Stock hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such shares of Stock as to which such
requisite authority shall not have been obtained.

19.14 Investment Representations. The Committee may require any person receiving
Stock pursuant to an Award under the Plan to represent and warrant in writing
that the person is acquiring the shares of Stock for investment and without any
present intention to sell or distribute such Stock.

19.15 Persons Residing Outside of the United States. Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the Company or any of its Affiliates operates or has
Employees, the Committee, in its sole discretion, shall have the power and
authority to (a) determine which Affiliates shall be covered by the Plan;
(b) determine which persons employed outside the United States are eligible to
participate in the Plan; (c) amend or vary the terms and provisions of the Plan
and the terms and conditions of any Award granted to persons who reside outside
the United States; (d) establish subplans and modify exercise procedures and
other terms and procedures to the extent such actions may be necessary or
advisable – any subplans and modifications to Plan terms and procedures
established under this Section 19.15 by the Committee shall be attached to the
Plan document as Appendices; and (e) take any action, before or after an Award
is made, that it deems advisable to obtain or comply with any necessary local
government regulatory exemptions or approvals. Notwithstanding the above, the
Committee may not take any actions hereunder, and no Awards shall be granted,
that would violate the Securities Exchange Act of 1934, as amended, the Code,
any securities law or governing statute or any other applicable law.

 

18



--------------------------------------------------------------------------------

19.16 Arbitration of Disputes. Any controversy arising out of or relating to the
Plan or an Award Agreement shall be resolved by arbitration conducted pursuant
to the arbitration rules of the American Arbitration Association. The
arbitration shall be final and binding on the parties.

19.17 Governing Law. The provisions of the Plan and the rights of all persons
claiming thereunder shall be construed, administered and governed under the laws
of the State of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the
Award Agreement, recipients of an Award under the Plan are deemed to submit to
the exclusive jurisdiction and venue of the federal or state courts of
Pennsylvania, to resolve any and all issues that may arise out of or relate to
the Plan or any related Award Agreement.

19.18 Section 409A. To the extent the Committee determines that any Award
granted under the Plan is subject to Section 409A, the relevant Award Agreement
will incorporate the terms and conditions required by Section 409A. To the
extent applicable, the Plan and Award Agreement will be interpreted in
accordance with Section 409A and Department of Treasury and IRS regulations,
rulings and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
Effective Date. Notwithstanding any provision of the Plan, in the event that
following the Effective Date the Committee determines that any Award may be
subject to Section 409A, the Committee may adopt such amendments to the Plan
and/or the applicable Award Agreement or adopt policies and procedures or take
any other action or actions, including an action or amendment with retroactive
effect, that the Committee determines is necessary or appropriate to (i) exempt
the Award from the application of Section 409A or (ii) comply with the
requirements of Section 409A. Notwithstanding any other provision of the Plan to
the contrary, with respect to any Award that constitutes deferred compensation
within the meaning of Section 409A, any payment or distribution to be made with
respect to such Award upon the Participant’s separation from service shall be
delayed if the Participant is a “specified employee” (within the meaning of
Section 409A) until the earlier of (a) the first day of the seventh month
following the Participant’s separation from service and (b) the Participant’s
death.

19.19 Delegation of Authority. The Board or the Committee may, in its sole
discretion, delegate authority hereunder not already delegated by the terms
hereof, including but not limited to delegating authority to select
Participants, to grant Awards, to establish terms and conditions of Awards, or
to amend, manage, administer, interpret, construe or vary the Plan or any Awards
or Award Agreements, to the extent permitted by applicable law or administrative
or regulatory rule.

19.20 Clawback. Each Participant agrees to reimburse the Company with respect to
any Award granted under the Plan to the extent required by any clawback or
recoupment policy of the Company now in effect or as may be adopted by the
Corporation from time to time or as otherwise required by applicable law.

19.21 Retention Requirements. Shares of Stock acquired by a Participant under
this Plan may be subject to share retention guidelines or minimum holding
requirements established by the Company.

 

19